 PENN-DIXIE CEMENT CORPORATION251propriate for the purposes of collective bargaining within themeaning of Section 9(b) of the Act:All production and maintenance employees employed at theEmployer's Santa Ana Street and Center Street plants inAnaheim, California,including leadmen,4 employees of the buf-fing and polishing,automatic buffing, plating,and burnishingdepartments,shipping,receiving,and warehouse employeesemployed at 709 Center Street,Anaheim, California,who areclassified asmaterial handlers,parts crib attendants, in-dividual truckdrivers,truckdrivers,leadman storekeeper,storekeeper,shipping clerk,and shipping clerk leadman, butexcluding cafeteria employees,watchmen,guards, professionalemployees,office clerical employees,and supervisors as de-fined in the Act.[The Board dismissed the petition in Case No. 21 -RC-3225.1[Test of Direction of Election omitted from publication.]4The partiesstipulatedthatleadmen are not supervisorswithin the meaning of the ActPENN -DIXIE CEMENT CORPORATIONandUNITED CEMENT,LIME AND GYPSUM WORKERS INTERNATIONAL UNION,AFL, Petitioner.Case No. 4-RC-2005. December 1, 1953DECISION AND DIRECTION OF ELECTIONSUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Charles Sand-berg, hearing officer.The hearing officer's rulings made atthehearing are free from prejudicial error and are herebyaffirmed.'Upon the entire record in this case,theBoard finds:1.The Employer is engaged in commerce within the mean-ing of the Act.2.The labor organization involved claims to representcertain employees of the Employer.3.A question affecting commerce exists concerning therepresentation of employees of the Employer within the mean-ing of Section 9 (c) (1) and Section 2 (6) and(7) of the Act.On May 2, 1953,the Employer and Local No. 4 (a local ofthe Petitioner herein)executed a contract for the period fromMay 1, 1953,toApril 1,1954, covering the production andmaintenance employees but specifically excluding the labora-tory employees,plant clerical employees, and storeroom em-ployees. The Petitioner in this proceeding seeks to represent'Because the record and the Employer's brief fully present the positions of the partieson the issues involved herein,themotionof the Employerfor oral argument is herebydenied.107 NLRB No 74. 252DECISIONSOF NATIONAL LABOR RELATIONS BOARDthe employees excluded from that contract.The Employer con-tends that the contract of May 2, 1953,constitutes in effectan agreement not to represent the excluded employees, bindingnot only on Local No. 4 which executed the contract but alsoon the Petitioner(its International).We find no merit in thiscontention.There is nothing in the agreement of May 2, 1953,thatmay be interpreted as constituting a waiver by Local No.4 of any right to represent the employees involved herein. 2Under the circumstances,as Local No.4 was not preventedfrom seeking to represent these employees,it is equally clearthat the Petitioner was not incapacitated from doing so.s4.The appropriate unit:The Petitioner is seeking to represent at the Employer'splants 4, 5,and 6, located in Northampton County, Pennsyl-vania, a unit consisting of all laboratory employees,all plantclerical employees,and all storeroom employees.Alterna-tively, it would represent the laboratory employees in oneunit,and the plant clerical and storeroom employees inanother.The Technical UnitThe parties are in substantial agreement as to the compo-sition of the technical group, except that the Employer wouldexclude, and the Petitioner include, the laboratory employeesemployed at the central laboratory at plant 6.4The recordshows that the central laboratory services the 3 other labora-tories,and does additional research and testing when neces-sary. There is interchange of employees between the centrallaboratory and the other 3 laboratories,and the employeeshave the same conditions of employment.Accordingly, weshall include the employees at the central laboratory in thetechnical unit.The Employer contends that the laboratory employees areprofessional employees, and on that basis objects to their in-clusion in the same unit with the plant clerical employees. Inthe view we take of this proceeding,however,it is unnecessaryfor us to determine whether or not the laboratory employeesmeet the strict requirements of the definition of professionalemployees contained in Section 2 (12) of the Act. It is evidentfrom the type of work performed by the laboratory employees,and the position they occupy in the Employer'splants, that2Western Gear Works, 98 NLRB 803We reject also the Employer'scontention that the Petitioner is not qualified to act asreps esentative of these employees under its constitution and bylaws.The Board has re-peatedly held that the willingness of a Petitioner to represent the employees involved iscontrollingunder the Act,and not the eligibility of employees to membership NorthernRedwood Lumber Company,88 NLRB 272.4 The Petitioner would also include the assistant chemists at plants 5 and 6 Althoughupon occasion they substitute for the chief chemists during their absences,the record showsneither the frequency nor the duration of such absences.We shall,therefore,permit theassistant chemists to vote in the election subject to challenge. PENN-DIXIE CEMENT CORPORATION253their work is of a technical nature, and that they are at leasttechnical employees, whose status for the purposes of collec-tivebargainingmay be determined on those grounds alone.5It is the policy of the Board, where objection is made to theinclusion of technical employees in a single combined unitwith clerical employees, to establish separate units.' Accor-dingly, as the Employer makes such objection here, and asthe laboratory employees are the only technical employees inthe plant, we shall direct separate elections among the techni-cal employees and clerical employees, respectively.The Plant Clerical UnitThe parties at the hearing stipulated as to the compositionof the plant clerical unit, which includes at plants 4 and 6, thestores ledger bookkeepers, the 2 shipping clerks, the 2 time-keepers, and the 2 clerks. The Petitioner would include, andthe Employer exclude, in the plant clerical unit the 2 store-room employees at plants 4 and 6. The record shows that thestoreroom employees work in the storeroom and are engagedin the storage of incoming supplies, the issuance of mill sup-plies, and the taking of periodical physical inventories of sup-plies.They have the same supervision and employment bene-fits as other plant clerical employees. Accordingly, we shallinclude the two storeroom employees in the plant clerical unit:The Board has held that plant clerical employees, such asthose involved here, may be appropriately included in the pro-duction and maintenance unit. As the record in this case doesnot indicate any conflict of interests or disagreement betweenthePetitioner (the International) and its Local (the currentbargaining representative of the production and maintenanceemployees), and as our administrative experience has shownthat under such circumstances it is the Local, and not theInternational, that in actuality bargains for the plant clericalemployees, we shall grant the plant clerical employees anopportunity to express their desire as to whether or not theyshould be added to the existing production and maintenanceunit represented by the Local.8Accordingly, on the basis of all of the foregoing and the en-tire record, we shall direct separate elections in the follow-ing unit and voting group:(a) All laboratory employees employed at plants 4, 5, and 6,including the assistant chemists at plants 5 and 6, and the em-ployees at the central laboratory at plant 6, but excluding allother employees, guards, and supervisors as defined in theAct.5 American Smelting and Refining Company, 80 NLRB 68.6Ibid.79eeChicago Railway Equipment Company, 85 NLRB 586; Southern Paperboard Corpora-tion, 84 NLRB 822, 825BMergenthaler Linotype Company, 89 NLRB 686; Truscon Steel Company, 95 NLRB 1005.337593 0 - 55 - 18 254DECISIONSOF NATIONAL LABOR RELATIONS BOARD(b) All plant clerical employees employed at plants 4 and 6,including the two storeroom employees at plants 4 and 6, butexcluding all other employees,guards, and supervisors as de-fined in the Act.If the employees in voting group(b), above, votefor Local 4,United Cement,Lime and Gypsum Workers-InternationalUnion,AFL, they willbe taken to have indicated their desire to beincluded in the production and maintenance unit currently rep-resentedby Local4 of the Petitioner,and it may bargain forsuch employees as part of the production and maintenanceunit.[Text of Direction of Elections9 omitted from publication.]Member Murdock, dissenting in part:Icannot concur in the disposition made by the majority de-cisionwith regard to the plant clerical and storeroom unitrequested herein. The result reached by my colleagues inrequiring representation of these employees by Local 4rather than by the petitioning International is contrary to or-derly procedure and established precedent and amounts, inactuality, to an attempt by this agency to force the breach ofa collective-bargaining agreement. As neither reasons norevidence which could justify such an action appear in the ma-jority decision or in the record herein, I must dissent fromthe position taken by my colleagues.The Employer and Local 4 of the petitioning InternationalUnion have a collective-bargaining agreement now in forcewhich covers a unit of production and maintenance personnelbut which specifically excludes laboratory, plant clerical, andstoreroom employees. The International, in the instant case,seeks certification as the representative of these particularexcluded groups. The majority decision grants an electionamong laboratory employees to determine whether or not theydesire tohave theInternational as their representative. It de-nies,however, the same opportunity to the plant clerical andstoreroom employees holding that these employees must berepresented, if at all, by Local 4 as a part of its productionand maintenance unit. Yet Local 4 is not a party to this pro-ceeding, has signed a contract excluding these employees fromthe production and maintenance bargaining unit, and has ex-pressed no interest whatsoever in the representation of theplant clerical and storeroom group.Unlessmy colleagues wish, without comment or specificstatement, to overrule a considerable body of precedent, thereis no question but that the plant clerical and storeroom em-ployees here comprise a residual group of unrepresented em-ployees such as this Board has long held may constitute anelf Local 4, United Cement,Lime and Gypsum Workers International Union,AFL, doesnot desire to represent the plant clerical employees as an additionto theproduction andmaintenance unit it now represents,the petition as to these employeeswill bedismissed PENN-DIXIE CEMENT CORPORATION255appropriate unit," These employees are thus entirely eligibletoselect a representative of their own choosing and a sub-stantial number of them have supported the application of thepetitioning International for an election to determine whetheror not that union shall be their certified bargaining agent. Mycolleagues further agree that the International union is, inevery sense, clearly eligible to become that representative.The majority decision, however, in complete disregard ofthese facts and applicable Board precedent, takes the un-supported and, to me, unauthorized action of denying the store-room and plant clerical employees the right to select theirown union. Instead, the majority decision directs that theseemployees be represented by Local 4 or by no union. Yet Lo-cal 4 has made no claim to represent these employees anddid not participate or become a party of record in this pro-ceeding.To the contrary, Local 4 expressly excluded thisgroup from the contractual bargaining unit. Under these cir-cumstances I can perceive no valid reason for denying the pe-titioning International a place on the ballot and instead forcingLocal 4 to appear in an election determining the representa-tion of employees who do not seek Local 4 as their bargainingagent and whom Local 4 does not wish to represent. It is fur-ther apparent that even if Local 4 does appear on such a bal-lotand wins the election the result will be to create an ex-panded unit in direct conflict with the terms of the collective-bargaining agreement now in force at this plant.The sole grounds offered by my colleagues in support oftheir decision are that the record does not indicate that any"conflict of interests or disagreement" exists between theInternational and its Local 4 and that "our administrative ex-perience has shown that under such circumstances it is theLocal, and not the International, that in actuality bargains forthe plant clerical employees." The first of these statementsis clearly immaterial while the second, if true generally, iscompletely unsupported as applied to the instant case. If apetitioner, in order to qualify as representative of employeessuch as these, must demonstrate that it possesses a conflict ofinterests with other possible representatives, it is a prere-quisite new to this agency and certainly not litigated in thisproceeding.As for the further conclusion of my colleaguesthat Local 4 "in actuality" would bargain for the plant cleri-cals, it is sufficient to state that the record is barren of anyevidence or facts substantiating this more conjecture. Absentsuch proof, if these employees wish the International to betheir certified representative, I believe that this agency isarbitrary indeed to forbid such a choice because of what wedivine to be the hidden motives of that union. Certainly neithertheMorgenthaler Linotype or Truson Steel cases, cited in the10 See,e,g.American Security and Trust Co., 78 NLRB 927; Jordan Marsh Company,85 NLRB 1503; Guntert and Zimmerman Construction Division, Inc., 81 NLRB 87; PuertoRico Glass Corporation, 101 NLRB 1347. 256DECISIONSOF NATIONALLABOR RELATIONS BOARDmajority opinion,are precedent for any such action as takenherein.Finally, Section 9 (c) of the Act,which concerns the Board'sauthority to hold representation elections,directs that thisagency should provide such referenda where "an employee orgroup of employees or any individual or labor organizationacting in their behalf"files a petition to the effect that theydesire collective bargaining and that their employer "declinesto recognize their representative." It is obvious that the re-stricted election directed among plant clericals and storeroomemployees by the majority decision does not meet these re-quirements for the employees do not seek Local 4 as theirrepresentative and Local 4 makes no claim to that status.Accordingly,as the majority decision does not resolve thequestion concerning representation which has arisen hereinbut instead achieves an artificial and ill-advised result ignoringthe facts,the law,the existing collective-bargaining contract,and the wishes of both parties and the employees,I cannotjoin in that decision.Rather, I would direct an election amongtheplant clerical and storeroom employees to determinewhether or not they desire the petitioning International Unionas their representative for collective bargaining.RUGCROFTERS OF PUERTO RICO,INC.andJUAN JOSEARCELAY. Case No. 24-CA-400.December 2, 1953DECISION AND ORDEROn September 25, 1953, Trial Examiner Thomas N. Kesselissued his Intermediate Report in the above-entitled proceed-ing, finding that the Respondent had engaged in certain unfairlabor practices and recommending that it cease and desisttherefrom and take certain affirmative action, as set forthin the copy of the Intermediate Report attached hereto. There-after, the Respondent filed exceptions to the IntermediateReport.The Board has reviewed the rulings made by the TrialExaminer at the hearing and finds that no prejudicial errorwas committed.The rulings are hereby affirmed. The Boardhas considered the Intermediate Report, the Respondent'sexceptions,and the entire record in the case, and herebyadopts the findings,conclusions,and recommendations of theTrial Examiner.ORDERUpon the entire record in the case, and pursuant to Section10 (c) of the National Labor Relations Act, the National LaborRelationsBoard hereby orders that the Respondent, Rug-crofters of Puerto Rico, Inc.,Sabana Abajo,Carolina, PuertoRico,its officers,agents, successors,and assigns shall:107 NLRB No. 72.